NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENYON DARRELL BROWN,                           No.    20-56264

                Petitioner-Appellant,           D.C. No. 5:20-cv-01775-RGK-JDE

 v.
                                                MEMORANDUM*
KELLY SANTORO, Acting Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Kenyon Darrell Brown appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas corpus petition.

We have jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s

dismissal of a habeas petition, see Zichko v. Idaho, 247 F.3d 1015, 1019 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2001), and we affirm.

      In his petition, Brown alleged that the California Department of Corrections

and Rehabilitation discriminates against him by denying him equal access to

opportunities to earn good conduct credits and participate in rehabilitative

programs. He also alleged that, in light of the coronavirus and the conditions in his

prison, he is at high risk and cannot access to rehabilitative and educational

programs. These claims fall outside “the core of habeas corpus” because success

on the claims would not necessarily lead to immediate or earlier release from

confinement. See Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en banc).

Therefore, the district court properly dismissed the petition.

      We treat Brown’s argument that he is entitled to resentencing as a motion to

expand the certificate of appealability. So treated, the motion is denied. See 9th

Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      Appellant’s motions to proceed in forma pauperis are granted.

      Appellant’s motions for appointment of counsel, and all other pending

motions, are denied.

      AFFIRMED.




                                          2                                      20-56264